IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-1313-14


                             LIONEL GONZALES, Appellant

                                              v.

                                 THE STATE OF TEXAS

                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10
                           CAUSE NUMBER 2004CR1992
                          IN THE 379TH DISTRICT COURT
                              FROM BEXAR COUNTY


       Per curiam.

                                          ORDER

       This cause is before this Court on petition for discretionary review from the 4 th

Court of Appeals case number 04-11-00405-CR.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor T EX. C ODE C RIM. P ROC. art 57.02(h) and

personal identification number. . T EX. R. A PP. P. Rule 9.10(a). Pursuant to Texas Rule of

Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified
                                                                            Rule 9.10 Order - 2

the parties. The Court now orders the Clerk of this Court to redact or seal the discovered

sensitive data from the records identified and listed below. The Court further orders the

trial court clerk, the clerk of the court of appeals, or any entity or individual possessing

the following documents to redact or seal the documents pursuant to this order:

       1.     Clerk’s Record

       2.     Reporter’s Record




Filed: April 6, 2015

Do not publish